     Case 2:19-cv-04035-MLCF-DMD Document 10 Filed 05/31/19 Page 1 of 2




                            UNITED STATES DISTRICT COURT

                            EASTERN DISTRICT OF LOUISIANA


KEVIN HAGAN                                             CIVIL ACTION NO. 19-4035

VERSUS                                                  SECTION: F3

BRUCE SMITH, JR., ET AL                                 JUDGE

                                                        MAGISTRATE


              NOTICE OF COMPLIANCE PUSUANT TO 28 U.S.C. 1447(B)


       Pursuant to communication by the clerk of court regarding a duplication of documents,
defendants provide the clerk’s office with:

       1)      List of all parties still remaining in this action:

               (a)     Plaintiff, Kevin Hagan
                       Plaintiff is represented by Loretta Hoskins, Esq., Dudley Debosier, APLC
                       622 Baronne St., New Orleans, Louisiana 70113, Phone (504) 433-3333.

               (b)     Defendants, Bruce Smith, Jr., Chad Najjar d/b/a Hopeland Trucking and
                       Hallmark Specialty Insurance Company
                       Defendants are represented by David K. Groome, Jr., Esq., Deutsch
                       Kerrigan, LLP, 755 Magazine St., New Orleans, LA 70130,
                       Phone (504) 581-5141

        2)      Attached as Exhibit 1, please find a copy of all pleadings including Answers filed
by parties in state court. (These were previously filed with the removal documents.)

               (a)     Notice of Removal;
               (b)     Petition for Damages, Plaintiff’s Discovery to Defendants;
               (c)     Exceptions and Answer, Request for Notice;
               (d)     Affidavit of Christina Armstrong - Service of Petition on Bruce Smith via
                       Long Arm Service;
               (e)     Motion to Substitute Counsel;
               (f)     Kevin Hagan’s Responses to Request for Admissions;
               (g)     Civil Case Cover Sheet; and
               (h)     Proof of Service and Notice to Adverse Parties.
     Case 2:19-cv-04035-MLCF-DMD Document 10 Filed 05/31/19 Page 2 of 2




       3)     Copies of the return of service of process on those parties filed in state court,
attached as Exhibit 2.
              (a)      Return of service on October 9, 2018 (Bruce Smith)
              (b)      Attempted service on October 4, 2018 (Chad Najjar)
              (c)      Return of service on October 9, 2018 (Hallmark County Mutual Insurance
                       Company)

       4)     Conformed Copy of the State Court Notice of Removal to Federal Court attached
as Exhibit 3.


                                               Respectfully submitted,




                                               Robert E. Kerrigan, Jr. (La. Bar #7350)
                                               David K. Groome, Jr. (La. Bar #22788)
                                               DEUTSCH KERRIGAN, L.L.P.
                                               755 Magazine Street
                                               New Orleans, Louisiana 70130
                                               Telephone: (504) 581-5141
                                               Telefax: (504) 566-1201
                                               E-Mail: rkerrigan@deutschkerrigan.com
                                                        dgroome@deutschkerrigan.com
                                               Attorneys for Bruce Smith, Jr., Chad Najjar
                                               d/b/a Hopeland Trucking, and Hallmark
                                               County Mutual Insurance Company

                               CERTIFICATE OF SERVICE

              I certify this pleading has been served on plaintiff through his counsel of record,

Loretta Hoskins, Esq., Dudley Debosier, APLC, 622 Baronne Street, New Orleans, Louisiana

70113, by ECM or by e-mail, by telefacsimile, or by placing a copy of same in the United States

mail, postage prepaid and properly addressed, this 31st day of May, 2019.




                                                           David K. Groome, Jr.



                                               2
